Citation Nr: 9902872	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increase rating for pseudotumor of the 
right eye with diplopia, currently evaluated as 30 percent 
disabling on an extraschedular basis.

2. Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant served on active duty from July 1959 to July 
1961 and from October 1961 to August 1962.

This case returns to the Board of Veterans Appeals (Board) 
on remand from the United States Court of Veteran Appeals 
(Court).  This appeal originates from a decision dated in 
June 1994 by the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 1996, 
the Board denied the appellants claims to increased 
disability evaluations for his pseudotumor of the right eye 
with diplopia and for tinnitus.  The appellant appealed to 
the Court.  In September 1998, the Court issued a Memorandum 
Decision which affirmed the Boards decision as to the 
schedular ratings of the appellants disabilities and vacated 
and remanded the matter of an extraschedular rating for 
additional adjudication.  [redacted].


REMAND

In the September 1998 Memorandum Decision, the Court noted 
that the appellant has contended he has significant 
impairment to his employability based on either or both of 
his service-connected disabilities.  The record was also 
noted to suggest that the appellant was forced into early 
retirement due to his disabilities and that he has alleged 
inability to lift objects heavier than twenty pounds without 
becoming dizzy, impaired reading ability that prevented him 
from getting an education, daily nausea caused by transient 
and blurred vision, inability to walk up or down stairs and 
street curbs and decreased word recognition.  Based upon 
these alleged symptoms, the Court concluded that the 
appellant clearly raised the question of whether his service-
connected disabilities, either in combination or 
individually, present unusual and severe symptomatology, as 
well as marked interference with employment and other life 
activities.  The Court further found that the Boards 
decision failed to address the appellants assertions in the 
context of referral of the matter to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. Id.  

The Court has further indicated in Floyd v. Brown, 9 Vet. 
App. 88 (1996), that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, the Board is obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Boards denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellants claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339. 

In light of the guidance provided by the Court in the instant 
case, the Board believes additional adjudication of the issue 
of entitlement to an extraschedular evaluation by the RO is 
necessary to ensure due process.  Accordingly, this case is 
REMANDED for the following action:

1.  The appellant and his representative 
should be provided an opportunity to 
submit additional argument and/or 
evidence in support of the appellants 
claim for entitlement to an 
extraschedular disability evaluation 
while the case is in remand status.  
Quarles v. Derwinski, 3 Vet.App. 129 
(1992).

2.  The RO should readjudicate the 
appellants claim for an extraschedular 
evaluation in light of the Courts 
September 1998 Memorandum Decision.  The 
RO should determine whether or not 
referral of the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of an extra-schedular 
evaluation commensurate with the average 
earning capacity impairment due 
exclusively to the service-connected 
disabilities, is necessary and if not, 
provide detailed reasons and bases in 
support of that decision.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994).

In the event the determination remains adverse to the 
appellant, he and his representative should be furnished a 
supplemental statement of the case, which reflects 
consideration of any new evidence and which provides a 
complete discussion of and citation to the appropriate 
regulatory and statutory criteria.  The appellant and his 
representative must be given the opportunity to respond to 
the supplemental statement of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
